Citation Nr: 0835799	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for panic attacks.

3.  Entitlement to service connection for alcohol abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from May 1959 to April 1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which declined to reopen a claim for service 
connection for a psychiatric disorder, and denied the claims 
for service connection for panic attacks and alcohol abuse.

In April 2007, the Board reopened the claim for service 
connection for an acquired psychiatric disorder and remanded 
this claim and the claims for service connection for panic 
attacks and alcohol abuse.  Unfortunately, procedural 
considerations again require the remand of the claims for 
service connection for panic attacks and alcohol abuse.

In June 2005, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The issues of entitlement to service connection for panic 
attacks and alcohol abuse are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A schizoaffective disorder was manifested within one year of 
service separation.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a schizoaffective disorder are met.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant entitlement to 
service connection for a schizoaffective disorder, any 
failure on the part of VA to notify and/or develop the claim 
pursuant to the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA), 
cannot be considered prejudicial to the veteran.  The Board 
will therefore proceed to a review of this claim on the 
merits.

Service medical records reflect no relevant complaints or 
treatment, with the exception of an entry in October 1962, 
which notes that the veteran was quite nervous about a job 
situation.  The impression was anxiety.

An October 1964 discharge summary from the Alaska Psychiatric 
Institute reflects that the veteran was previously admitted 
to the St. Joseph's Hospital in Fairbanks, Alaska on June 5, 
1964 with an impression of schizoaffective disorder with 
suicidal tendencies.  The veteran then voluntarily admitted 
himself to the Alaska Psychiatric Instituted on June 10, 
1964.  The discharge impression from this hospitalization was 
cyclothymic personality manifested by alternating moods of 
elation and sadness, mainly characterized by depression.

A VA hospital summary from April 1972 reflects the veteran's 
hospital admissions in 1964 and more recent complaints of 
frequent depressions punctuated by hospitalizations in 1966 
and 1968.  The veteran was admitted at this time with a 
diagnosis of agitated depression, and probable manic 
depressive disease.  The diagnosis was manic depression.

Private medical records for the period of May 1972 to March 
1987 reflect that during this period, the veteran's primary 
diagnosis was manic depressive illness and bipolar disorder.  

A VA hospital discharge summary from June 1988 reflects an 
Axis I diagnosis of schizophrenia versus schizoaffective 
disorder, and alcohol dependence.  A VA hospital summary from 
October 1988 reflects a diagnosis of schizoaffective disorder 
and alcohol abuse.  

A VA discharge summary from June 1989 indicates an Axis I 
diagnosis of schizoaffective disorder, depressed, and alcohol 
dependence.  A discharge summary from August 1989 indicates a 
diagnosis that included schizoaffective disorder.  A VA 
hospital summary from November 1989 reflects that the veteran 
was admitted with a diagnosis of schizophrenia versus 
schizoaffective illness and substance abuse.  A summary from 
November 1991 indicates a diagnosis of schizoaffective 
disorder, a summary from December 1992 indicates an Axis I 
diagnosis of bipolar disorder and alcohol abuse, a summary 
from July 1993 reflects an Axis I diagnosis of 
schizoaffective disorder and alcohol abuse, and summaries 
from December 1995 and January 1997 reflect an Axis I 
diagnosis of bipolar disorder, manic episode with psychotic 
features, and alcohol abuse.  

VA outpatient records from November 2002 reflect that the 
veteran was being followed for both bipolar disorder and 
alcohol dependence which was now in remission.  

VA psychiatric evaluation in May 2004 revealed an impression 
that the veteran met the criteria for schizoaffective 
disorder.  The examiner indicated that the disorder first 
manifested four months following the veteran's discharge from 
the U.S. Air Force.

At the veteran's hearing before a hearing officer at the RO 
in March 2005, the veteran testified that the first diagnosis 
of a mental disorder occurred in 1964 or 1965 (transcript 
(T.) at pp. 1-2).  

At the veteran's hearing before the Board in June 2005, the 
veteran testified that following service, he first went to a 
private psychiatrist approximately seven months prior to his 
admission at the Alaska Psychiatric Institute in June 1964 
(T. at pp. 6-7).

VA mental disorders examination in April 2008 revealed the 
examiner's review of the claims folder and the service 
medical entry of October 1962.  The examiner noted the 
veteran's medical history of multiple inpatient 
hospitalizations since 1964 and his continued outpatient 
treatment within the VA system.  The Axis I impression at 
this time was schizoaffective disorder, bipolar type, and 
alcohol dependence in sustained, full remission.  In his 
summary, the examiner noted the veteran's long history of 
rather severe psychiatric difficulties, primarily 
characterized by frequent and sometimes lengthy inpatient 
psychiatric hospitalizations for psychotic symptoms, mania, 
depression, and alcohol dependence.  The examiner further 
noted the experience of anxiety during service, although it 
was unclear to the examiner if this reached proportions that 
would indicate a diagnosable mental health condition.  The 
examiner did acknowledge that the veteran reported seeking 
mental health treatment in the New Haven area prior to his 
hospitalization in Alaska.  It was the opinion of the 
examiner that while the discharge from the Alaska facility 
documented an indication of a schizoaffective disorder and 
clear mood instability secondary to the separation from his 
wife, it was at least as likely as not that the veteran 
experienced some form of psychiatric disturbance in the 
months prior to his hospitalization precipitating his 
inpatient stay.  

The examiner went on to comment that it would be mere 
speculation to provide a statement as to whether or not his 
symptoms prior to his hospitalization indicated the presence 
of a psychotic disorder.  However, he went on to state that 
the veteran's symptoms experienced at that time may have 
indicated a prodromal period for his psychotic disorder.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

To establish chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  During the pendency of this appeal, 38 C.F.R. § 
3.384 (2007) was added to further define a "psychosis" to 
include brief psychotic disorder; delusional disorder; 
psychotic disorder due to general medical condition; 
psychotic disorder not otherwise specified; schizoaffective 
disorder; schizophrenia; schizophreniform disorder; shared 
psychotic disorder; and substance-induced psychotic disorder.  
(effective August 28, 2006).

In summarizing the above evidence, the Board finds that it 
most significantly demonstrates relevant complaints and 
treatment documented just over one year after the veteran's 
separation from service, at which time the record reveals a 
private hospital impression of schizoaffective disorder in 
June 1964.  Moreover, while the April 2008 VA mental 
disorders examination could not definitively diagnosis this 
disorder during the one year period following the veteran's 
discharge from service in April 1963, he did state that while 
the discharge from the Alaska facility documented an 
indication of a schizoaffective disorder and clear mood 
instability secondary to the separation from his wife, it was 
at least as likely as not that the veteran experienced some 
form of psychiatric disturbance in the months prior to his 
hospitalization precipitating his inpatient stay.  Thus, the 
Board finds that the examiner has placed the commencement of 
relevant symptomatology to months before the initial 
schizoaffective diagnosis, which, giving the veteran the 
benefit of the doubt, places the commencement of pertinent 
symptoms during the one year following service separation.  
Finally, the Board finds that there are no significant gaps 
in continuity of symptomatology for the veteran since his 
first documented psychiatric diagnosis in June 1964.  

Since schizoaffective disorder comes under the category of 
psychosis which is entitled to application of the presumptive 
provisions of 38 C.F.R. § 3.307(c) (2007), the Board is 
permitted to consider findings and symptoms within one year 
after service separation, and determine whether such findings 
and symptoms support entitlement to service connection on a 
presumptive basis.  Thus, since the opinion of the April 2008 
VA mental disorders examiner in conjunction with the 
contemporaneous post-service treatment record constitutes 
evidence of symptoms within a period of one year after 
service, the Board finds that this evidence together with 
subsequent manifestations, provides a sufficient basis to 
grant service connection for the veteran's schizoaffective 
disorder.  As a result of findings and diagnoses currently, 
during, and shortly after service, the evidence of continuity 
of symptoms based on extensive treatment records and the 
statements of the veteran, and the opinion of he April 2008 
VA mental disorders examiner, the Board finds that service 
connection for schizoaffective disorder is also alternatively 
warranted on a direct basis.  

Accordingly, the Board finds that the evidence supports 
entitlement to service connection for schizoaffective 
disorder.

ORDER

Service connection for schizoaffective disorder is granted.


REMAND

With respect to the remaining claims for service connection 
for panic attacks and alcohol abuse, the Board's previous 
remand specifically directed that the veteran be provided 
with a Statement of the Case as to these issues pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999), and that these 
issues were to be returned to the Board "only if an adequate 
and timely substantive appeal is filed."  Instead, these 
claims were readjudicated in the form of a Supplemental 
Statement of the Case, which advised the veteran that "a 
response at this time is optional and is not required to 
continue your appeal."  See 38 C.F.R. § 19.31(a) ("In no 
case will a  Supplemental Statement of the Case be used to 
announce decisions by the  agency of original jurisdiction on 
issues not previously addressed in the Statement of the Case, 
or to respond to a notice of disagreement on newly appealed 
issues that were not addressed in the Statement of the  Case.  
The agency of original jurisdiction will respond to notices 
of  disagreement on newly appealed issues not addressed in 
the Statement of  the Case using the procedures in Sec. Sec. 
19.29 and 19.30 of this part  (relating to statements of the 
case).")  Consequently, while the record does not reflect 
that the veteran filed a substantive appeal as to these 
issues, to the extent the veteran may have been misled by 
these actions, the Board finds that it has no alternative but 
to remand this matter so that these issues can be 
readjudicated in the form of a Statement of the Case, and 
thereafter returned to the Board in the event that a timely 
substantive appeal is filed by the veteran.  Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

Issue the veteran and his 
representative a Statement of the Case 
with regard to the issues of 
entitlement to service connection for 
panic attacks and alcohol abuse.  The 
veteran should be informed of his 
appeal rights and of the actions 
necessary to perfect an appeal on these 
issues, and these issues are to be 
returned to the Board only if an 
adequate and timely substantive appeal 
is filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


